Exhibits (j) Consent of Independent Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December 30, 2009, with respect to the financial statements and financial highlights of NestEgg 2010 Fund, NestEgg 2020 Fund, NestEgg 2030 Fund and NestEgg 2040 Fund (four of the portfolios constituting the American Independence Funds Trust) appearing in the October 31, 2009 Annual Report to Shareholders, which is incorporated by reference in this Post-Effective Amendment to the Registration on Form N-1A (the Registration Statement). We consent to the incorporation by reference in the Registration Statement of the aforementioned report and to the use of our name as it appears under the caption Financial Highlights in the Prospectus and under the caption Independent Registered Public Accounting Firm and Counsel and Financial Statements in the Statement of Additional Information. /s/ Grant Thornton LLP Chicago, Illinois March 1, 2010
